Exhibit 15.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements on Form S-8 (Files No. 333-12014 and No. 333-123321) pertaining to Mer Telemanagement Solutions Ltd. of our report dated March 25, 2010 with respect to the consolidated financial statements of Mer Telemanagement Solutions Ltd. included in the Annual Report on Form 20-F for the year ended December 31, 2009. /s/ Kost Forer Gabbay & Kasierer Tel Aviv, IsraelKOST FORER GABBAY & KASIERER March25, 2010A Member of Ernst & Young Global
